Citation Nr: 0823110	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-15 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a foot fungus to 
include as due to exposure to herbicides.  

4. Entitlement to service connection for a skin disorder of 
the arms to include as due to exposure to herbicides.  

5. Entitlement to service connection for a cyst condition.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to July 1967.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2004 and in January 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In May 2008, the veteran failed to appear at a scheduled 
hearing before the Board.  Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1. Bilateral hearing loss was not affirmatively shown to have 
been present during service; and bilateral hearing loss, 
which was first manifested after service, is unrelated to an 
injury, disease, or event of service origin.

2. Tinnitus was not affirmatively shown to have had onset 
during service; and tinnitus is unrelated to an injury, 
disease, or event of service origin. 

3. A foot fungus was not affirmatively shown to have had 
onset during service; and a foot fungus, which was first 
diagnosed after service, is unrelated to an injury, disease 
or event of service origin to include exposure to herbicides. 

4. A skin disorder of the arms was not affirmatively shown to 
have had onset during service; and a skin disorder of the 
arms, which was first diagnosed after service, is unrelated 
to an injury, disease, or event of service origin to include 
exposure to herbicides. 

5. A cyst condition was not affirmatively shown to have had 
onset during service; and a cyst condition, which was first 
diagnosed after service, is unrelated to an injury, disease, 
or event of service origin.   


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

2. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).

3. A foot fungus to include as due to exposure to herbicides 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2007).

4. A skin disorder of the arms to include as due to exposure 
to herbicides was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116, 5107(b)
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2007). 

5. A cyst condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2003, in April 2004, and in March 
2006.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.    The notice included the provisions 
for the effective date of the claims, that is, the date of 
receipt of the claims, and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2006.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the service records and VA 
records.  The veteran has submitted private medical records.

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  A VA examination is not required in 
the absence of evidence of an association between the claimed 
disabilities and an established event, injury, or disease in 
service, and as there is no competent evidence of such an 
association, neither a VA examination or medial opinion is 
necessary to decide the claims.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

For the purpose of VA disability compensation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



A veteran who served in the Republic of Vietnam during the 
Vietnam era (beginning in January 1962 and ending in May 
1975) shall be presumed to have been exposed during such 
service to herbicide agents, include a herbicide commonly 
referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military service, there is a presumption of service 
connection for certain diseases, but not for a foot fungus or 
skin disease other than chloracne.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); 38 C.F.R. § 3.303(d).  

Factual Background

The veteran's DD 214 shows that his military occupational 
specialty was an engineer equipment repairman.  He served in 
the Republic of South Vietnam from August 1966 to July 1967.

The service treatment records show that on audiometric 
testing on pre-induction examination in June 1964 the 
thresholds levels, in decibels, at the tested frequencies 
(Hertz) were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5 (20)
5 (15)
5 (15)
Not 
Tested
20 (25)
Left Ear
5 (20)
5 (15)
10 (20)
Not 
Tested
15 (20)

Prior to October 31, 1967, service department audiometric 
tests were in "ASA" units.  The figures in parentheses 
represent the conversion to the current "ISO" units, which 
is the standard used in 38 C.F.R. § 3.385.  

On entrance examination in July 1965 the thresholds levels, 
in decibels, at the tested frequencies (Hertz) were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
-10 (5)
-10 (10)
-10 (0)
5 (15)
30 (35)
Left Ear
-10 (5)
-10 (0)
-5 (5)
10 (20)
20 (25)

On service separation examination in July 1967, no 
audiometric testing was performed and no pertinent 
abnormality was noted.  In an adjunct medical history 
questionnaire, the veteran reported that he did not have 
hearing loss or a skin disease.  

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of hearing loss, tinnitus, a 
foot fungus, a skin disease of the arms, or a cyst condition.  

After service, private medical records document a sebaceous 
cyst of the right shoulder in 1976, in 1985, and in 1986, of 
the chest in 1979, and of the back and chest in 1985.  

In January and March 1996, idiopathic skin lesions of the 
left forearm were noted.   

In June 2003, atopic eczema and onychomycosis were noted.  
Beginning in August 2003 the veteran was to be seen every 
several months for treatment of chronic mycotic toenails.  In 
January 2006, he was treated for onychomycosis. 

Employment records show that in 1982 and in 2003 hearing 
tests showed normal hearing except at 3000 and 4000 Hertz, 
which showed threshold levels of greater than 40 decibels. 

Analysis

On the basis of the service treatment records neither 
bilateral hearing loss, tinnitus, a foot fungus, a skin 
disorder of each arm, nor a cyst condition was affirmatively 
shown to have been present during service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

Although the service treatment records do not document 
hearing loss, tinnitus, a foot fungus, a skin condition of 
the arms, or a cyst condition, the veteran has stated that he 
was a combat engineer in Vietnam, where he was used 
explosives, affecting his hearing and caused tinnitus, that 
his feet were always wet, especially during the monsoon 
season, causing his foot fungus, and that he developed a skin 
rash, which lead to the development of cysts. 

While the veteran is competent to describe symptoms of 
impaired hearing, tinnitus, and skin changes, as the service 
treatment records lack the documentation of the combination 
of manifestations sufficient to identify hearing loss, 
tinnitus, a foot fungus, a skin condition, or a cyst 
condition and sufficient observation to establish chronicity 
during service, and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claims.

After service, hearing loss was first documented in 1982, 
almost 15 years after service; foot fungus, onychomycosis, 
was first diagnosed in 2003, more than 30 years after 
service; a skin condition, idiopathic lesions of the forearm 
were first documented in 1996, almost 30 years after service, 
and eczema was first diagnosed in 2003, more than 30 years 
after service; and a cyst condition was first documented in 
1976, almost 10 years after service.  Other than in the 
veteran's application of service connection for tinnitus in 
2003, tinnitus has not been otherwise documented.  The 
absence of continuity of symptoms from 1967 and no earlier 
than 1976 for any of the claimed conditions interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

And while the veteran has associated his current conditions 
to service, the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for 
the claimed disabilities based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.  

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
veteran is competent to describe symptoms of hearing loss, 
hearing loss is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

And under case law, a layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, the questions are the diagnosis of hearing 
loss, not capable of lay observation, and therefore medical 
in nature, and of medical causation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.  As a lay person, the 
veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis, not 
capable of lay observation, and on medical causation.  For 
these reasons, the Board rejects the veteran's statements 
that hearing loss had onset during service and hearing loss 
was affected by his use of explosives during service, as 
competent evidence to substantiate that current hearing loss 
was present coincident with service or was related to an 
injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of medical causation, there is no competent 
medical evidence in favor of the claim.  And in the absence 
of evidence that hearing loss may be associated with an 
established event, injury, or disease in service, VA is not 
obligated under the duty to assist to obtain a medical 
opinion, addressing causation of hearing loss. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there no such evidence favorable to the 
claim, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

As for tinnitus and a skin condition, including a foot fungus 
and a skin condition of the arms, and a cyst condition, under 
case law, tinnitus and a skin condition are conditions where 
lay observation has been found to be competent to establish 
the presence of the disabilities.  Charles v. Principi, 16 
Vet. App. 370 (2002) (tinnitus); McCartt v. West, 12 Vet. 
App. 164, 167 (1999) (skin disorder manifested by boils, 
blotches, a rash, soreness, and itchiness).  



And although the veteran is competent to declare that he has 
tinnitus, a foot fungus, a skin condition of the arms, and a 
cyst condition, he is not competent to provide a an opinion 
on medical causation.  Where, as here, the determinative 
questions involves medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  For this reason, 
the Board rejects the veteran's statements as competent 
evidence to substantiate tinnitus, a foot fungus, a skin 
condition of the arms, and a cyst condition, are related to 
an injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

On the question of a medical causation, there is no competent 
medical evidence in favor of the claims.  And in the absence 
of evidence that the claimed disabilities may be associated 
with an established event, injury, or disease in service, VA 
is not obligated under the duty to assist to obtain a medical 
opinion, addressing causation.  

As the Board may consider only independent medical evidence 
to support its findings on the questions of medical 
causation, and as there no such evidence favorable to the 
claims, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

The remaining question is whether the foot fungus or a skin 
disorder of the arms is associated with exposure to 
herbicides, including Agent Orange.  

As the veteran served in the Republic of South Vietnam during 
the pertinent time period, it is presumed that he was exposed 
to herbicides, including Agent Orange.  Neither a foot fungus 
nor a skin disorder of arms, idiopathic lesions or eczema, is 
a disease associated with exposure to herbicides, including 
Agent Orange, for which service connection on a presumptive 
basis may be established. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Furthermore, there is no competent evidence that a foot 
fungus or a skin disorder is actually caused by exposure to 
herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.303, 3.307, 3.309(e); Combee at 34 F.3d 1039.  

For these reasons, the preponderance of the evidence is 
against the claims that a foot fungus and a skin disorder of 
the arms are the result of exposure to herbicides, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 

Service connection for a foot fungus to include as due to 
exposure to herbicides is denied. 

Service connection for a skin disorder of the arms to include 
as due to exposure to herbicides is denied. 

Service connection for a cyst is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


